DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 5, applicant need to change “crosspolymers and” to --- crosspolymers or ---.  Appropriate correction is required.
Claims 5-7 and 11-13 are objected to because of the following informalities:  Applicant need to delete “the” in front of “viscosity” in each of the claims 5-7 and 11-13.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2014/0343170 A1) in view of Nasu et al (JP2009-203200, its JPO English abstract and its machine-assisted English translation) (with Shirota et al (US 2015/0329674 A1) which is being cited here merely to support the Examiner’s assertion that Sugiyama’s PME-4000 is methoxypolyethylene glycol (90) methacrylate).
In Preparation Example 2, Sugiyama teaches (Table 1, [0143]) a corona-core microgel, which is polymerized from (i) a macromonomer PME-4000 ( which is methoxy polyethylene glycol (90) methacrylate, as evidenced by Shirota ([0142]), (ii) hydrophobic monomers MMA (methyl methacrylate) and nBMA (butyl methacrylate), and (iii) crosslinking monomer EGDMA (ethylene glycol dimethacrylate) (thus, Sugiyama teaches instant core-corona microgel of (acrylates/methoxy PEG methacrylate) crosspolymers).  Furthermore, in test example 2-1 (see Table 5), Sugiyama teaches an oil-in-water emulsified composition containing (a) 1.2 wt.% of the corona-core microgel of its Preparation Example 2 (as an emulsifying agent), (b) oil phase and (c) water phase.  Sugiyama furthermore teaches (see Example 10 in [0200]) that its oil-in-water emulsified composition containing the corona-core microgel of its Preparation Example 2 can be used as foundation (thus Sugiyama teaches instant oil-in-water emulsion makeup).  
Sugiyama teaches ([0083]) that its oil-in-water emulsified composition is prepared by mixing and dispersing the corona-core microgel emulsifying agent in the water phase and then adding the oil phase ingredients and emulsifying the mixture by stirring and applying shearing force.  
Sugiya does not expressly teach that its oil-in-water emulsified composition contains “an agar microgel” as required in instant claim 1 or that its oil-in-water emulsified composition contains a powder dispersed in the oil phase (i.e., although Sugiya teaches ([0121], [0124] and [0200]) the use of powders such as titanium dioxide or iron oxide, Sugiya does not clearly teach that those powders are dispersed in the oil phase). Nasu et al teaches (see JPO English abstract) an oil-in-water emulsified composition comprising an aqueous phase containing agar microgel, an oily phase dispersed in the aqueous phase as emulsified particles and a powder component dispersed in the oily phase.  Nasu teaches (see abstract) that such oil-in-water emulsified composition is free from stickiness and excellent in emulsion stability.  Since Sugiyama also teaches (abstract) that the object of its invention is to provide an oil-in-water emulsified composition that is superior in emulsification stability and is free of stickiness at the time of application ([0031]), it would have been obvious to one skilled in the art to have the water phase of Sugiyama’s oil-in-water emulsified composition to contain agar microgel and also to have Sugiyama’s powder components dispersed in the oil phase of its oil-in-water emulsified composition with a reasonable expectation of achieving an oil-in-water emulsified composition that is further enhanced in emulsification stability and is free of stickiness (in fact, in Sugiyama’s Example 10 discussed above, together with the corona-core microgel of its Preparation Example 2, Sugiyama uses Xanthan gum as well as Carboxymethyl cellulose, both of which are agar microgel according to Nasu – see the JPO abstract).  Thus, Sugiyama in view of Nasu renders obvious instant claim 1: since Sugiyama in view of Nasu teaches instant step of dispersing 0.5-10 wt.% of a core-corona microgel in an oil-in-water emulsion makeup containing an agar microgel in the water phase and also teaches having hydrophobic powder dispersed in the oil phase, the resulting product (i.e., Sugiyama’s oil-in-water emulsion makeup as modified according to Nasu’s teaching) would naturally (or accordingly or inherently) have increased durability and suppressed irregularities.   
With respect to instant claim 3, Sugiyama teaches the use of 0.5 wt.% of polyoxyalkylene-modified organopolysiloxane (a polyether-modified silicone which is a non-ionic surfactant – see [0138] of Sugiyama) in its foundation formulation of Example 10. Thus, Sugiyama in view of Nasu renders obvious instant claim 3.   
Claims 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2014/0343170 A1) in view of Nasu et al (JP2009-203200, its JPO English abstract and its machine-assisted English translation) as applied to claim 1 above, and further in view of Nakamoto et al (JP2005-82527, its JPO English abstract and its machine-assisted English translation).
Sugiyama in view of Nasu is discussed above in Paragraph 6.  Sugiyama in view of Nasu does not explicitly teach instant limitation with respect to the viscosity of the oil-in-water emulsion makeup.  Nakamoto teaches (see JPO English abstract) a cosmetic composition comprising an agar microgel and having viscosity range from 0.1 mPa.s or more to less than 2,000 mPa.s (a 25oC).  Nakamoto teaches that such cosmetic composition has good appearance and good disperse stability of dispersed dispersion media in a liquid phase even in commercial distribution and long-period storage (see JPO abstract).  It would have been obvious to one skilled in the art to adjust the viscosity of the oil-in-water emulsion composition taught by Sugiyama in view of Nasu to be in the range from 0.1 mPa.s or more to less than 2,000 mPa.s with a reasonable expectation of obtaining a cosmetic composition having good appearance and good disperse stability of dispersed dispersion media in a liquid phase even in commercial distribution and long-period storage, as taught by Nakamoto.  Thus, Sugiyama in view of Nasu and further in view of Nakamoto renders obvious instant claims 5-7 and 11-13.
Response to Arguments
With respect to instant 103 rejections over Sugiyama in view of Nasu, applicant argue that instant claims are directed to a method of use of the recited compositions, and not to the compositions themselves and that nothing in the cited prior art teaches or suggests that the combination of an agar microgel and a core-corona acrylate microgel would have the utility of increasing the durability of an oil-in-water emulsion makeup.
Applicant argue that the Examiner’s assertion that the combination “would inherently increase durability and suppress irregularities in the oil-in-water emulsion” is an improper application of inherency and cite case laws, which state that a retrospective view of inherency is not a substitute for some teaching or suggestion supporting an obvious rejection and that using inherency in the context of obviousness must be carefully restricted because something which may be inherent is not necessarily known and that which is unknown cannot be obvious.  The Examiner disagrees.  Instant claims are directed to a method of increasing durability and suppressing irregularities in an oil-in-water emulsion makeup containing an agar microgel, and such method comprises the step of (i) dispersing 0.5-10 wt.% of a core-corona microgel in the O/W emulsion makeup containing an agar microgel (in the water phase) and (ii) having a hydrophobic powder dispersed in the oil phase of the emulsion.  The Examiner already established above that Sugiyama in view of Nasu teaches instant step of dispersing 0.5-10 wt.% of a core-corona microgel in an oil-in-water emulsion makeup containing an agar microgel in the water phase and also teaches having hydrophobic powder dispersed in the oil phase.  Since Sugiyama in view of Nasu teaches (or renders obvious) instantly required steps of (i) dispersing 0.5-10 wt.% of a core-corona microgel in the O/W emulsion makeup containing an agar microgel (in the water phase) and (ii) having a hydrophobic powder dispersed in the oil phase of the emulsion, it naturally (or inherently) follows that Sugiyama’s oil-in-water emulsion makeup as modified according to Nasu’s teaching would have increased durability and suppressed irregularities (both Sugiyama and Nasu teach that their inventions provide superior emulsion stability (and reduced feeling of stickiness) for the oil-in-water emulsified composition, and such qualities are directly be related to (and thus clearly contribute to) the increased durability and suppressed irregularities).  Since the Examiner clearly provided teaching or suggestion supporting her obviousness rejection, it is certainly not the case here where a retrospective view of inherency was used as a substitute for some teaching or suggestion supporting an obvious rejection. 
	For the reasons explained above, instant 103 rejections over Sugiyama in view of Nasu still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        April 29, 2022